DUCKER, JUDGE:
The claimant, M. C. Hicks, as Committee for Lucy K. Hicks, alleges that due to negligence on the part of the employees of the Huntington State Hospital, operated by the Department of Mental Health, his ward, Lucy K. Hicks, while a patient in said hospital from November 17th until late December, 1967, lost clothing and personal property of the value of $201.00.
The claim was denied by the hospital authorities who knew nothing about the loss but relied chiefly on a written form signed by a daughter of Lucy K. Hicks which contained a provision stating .that the patient or her agent assumed full responsibility for any loss of property 'and that the hospital would not be responsible for any such loss. The patient was feeble and later suffered a stroke and had to be removed to another hospital. She apparently was in no condition to see about the removal of her clothing from the quarters she first occupied to other quarters in the State Hospital and later to another hospital in Huntington. From the evidence we are of the opinion that there was negligence of such a character or *99nature as public policy would not permit the hospital authorities to enforce a waiver by the patient of liability therefor, and, accordingly, we consider the claim just, and allow the claimant the sum of $201.00.
Award of $201.00.